UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2014-June 30, 2015 *Fiscal year end is 8/31 for Dreyfus Brazil Equity Fund Item 1. Proxy Voting Record Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund Dreyfus Brazil Equity Fund liquidated on August 22, 2014. ALIANSCE SHOPPING CENTERS S.A. Ticker: ALSC3 Security ID: P0161M109 Meeting Date: AUG 12, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Joint Venture and Investment For Did Not Vote Management Agreement with Related-Parties CPPIB US RE-A, Inc. and MALLS JV LLC Dreyfus Emerging Markets Fund ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: 2311 Security ID: Y00153109 Meeting Date: JUN 23, 2015 Meeting Type: Annual Record Date: APR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2014 Financial Statements For For Management 2 Approve Plan on 2014 Profit For For Management Distribution 3 Approve Issuance of Ordinary New For For Management Shares to Participate in the Issuance of Global Depository Receipt, Issuance of Local Ordinary Shares or Issuance of Convertible Bonds via Private Placement 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Procedures for Lending Funds to For For Management Other Parties 6 Amend Procedures for Endorsement and For For Management Guarantees 7 Approve Amendments to Articles of For For Management Association 8.1 Elect Sheng-fu You with ID No. For For Management H101915XXX as Independent Director 8.2 Elect Ta-lin Hsu with ID No. For For Management 1943040XXX as Independent Director 8.3 Elect Mei-yueh Ho with ID No. For For Management Q200495XXX as Independent Director 8.4 Elect Jason C. S. Chang, a None Against Shareholder Representative of ASE Enterprises Ltd. with Shareholder No. 1, as Non-independent Director Elect Richard H. P. Chang, with None Against Shareholder Shareholder No. 3, as Non-independent Director 8.6 Elect Tien Wu, a Representative of ASE None Against Shareholder Enterprises Ltd. with Shareholder No. 1, as Non-independent Director 8.7 Elect Joseph Tung, a Representative of None Against Shareholder ASE Enterprises Ltd. with Shareholder No. 1, as Non-independent Director 8.8 Elect Raymond Lo, a Representative of None Against Shareholder ASE Enterprises Ltd. with Shareholder No. 1, as Non-independent Director 8.9 Elect Jeffery Chen, a Representative None Against Shareholder of ASE Enterprises Ltd. with Shareholder No. 1, as Non-independent Director 8.10 Elect T.S.
